Citation Nr: 0715770	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to March 1977 
and subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim for service 
connection and assigned a 10 percent rating for 
temporomandibular joint (TMJ) syndrome effective July 5, 2001 
(the date that VA received this claim).  The veteran appeals 
for the assignment of a higher initial rating.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran also submitted a timely notice of disagreement 
(NOD) with a March 2002 RO decision, which denied his claims 
for service connection for residuals of a laceration of the 
foot and for residuals of a right shoulder injury.  In a 
written statement received at the RO in April 2002, the 
veteran withdrew his claim for service connection for 
residuals of a laceration of the foot.  See 38 C.F.R. 
§ 20.204 (2006).  An RO hearing was held on the veteran's 
claims in February 2003.  In July 2003, the veteran perfected 
a timely appeal on his claim for service connection for 
residuals of a right shoulder injury.  The veteran also 
requested another RO hearing in July 2003, which was held in 
October 2003.  

In a January 2004 rating decision, the RO essentially 
reopened the veteran's previously denied claim for service 
connection for bilateral hearing loss and denied this claim 
on the merits.  The veteran and his representative were 
notified of this decision in March 2004.  There is no 
subsequent correspondence from the veteran or his 
representative expressing disagreement with this decision.  

In October 2005, the Board granted the veteran's claim for 
service connection for a right shoulder disability and denied 
the claim for an initial rating in excess of 10 percent for 
TMJ syndrome.  The veteran timely appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Court).  In a January 2007 decision, the 
Veterans Court vacated and remanded the Board's October 2005 
decision only with respect to the denial of an initial rating 
in excess of 10 percent for TMJ syndrome.  Accordingly, a 
claim for service connection for a right shoulder disability 
is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a Joint Motion for Remand (Joint Motion) filed at the 
Veterans Court in December 2006, it was contended that the 
Board had improperly relied on an inadequate VA dental 
examination when it denied the veteran's claim for an initial 
rating in excess of 10 percent for TMJ syndrome in October 
2005.  In the Joint Motion, the parties requested that the 
Veterans Court remand this appeal for a more adequate 
examination or for an explanation from the Board of the 
reasons and bases why the veteran's most recent VA dental 
examination was adequate.  Specifically, it was contended in 
the Joint Motion that the veteran's most recent VA dental 
examination had not addressed the DeLuca criteria on 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (2006).  The 
Veterans Court granted the joint motion by order issued in 
January 2007.

A review of the claims file shows that, at the veteran's most 
recent VA dental examination in March 2003, the VA examiner 
did not review any medical records.  In response to the 
question, "Describe extent of functional impairment due to 
loss of motion and masticatory function loss," the VA 
examiner checked a box marked "no impairment."  The VA 
examiner also provided the actual range of motion (in 
millimeters) for inter-incisal movement and for lateral 
excursion.  In its October 2005 decision, the Board noted the 
VA examiner's finding of "no impairment" and determined 
that the range of motion in the veteran's TMJ was "well 
short" of what was required for an initial rating in excess 
of 10 percent for TMJ syndrome.  Although the VA examiner 
appears to have addressed the question of whether the veteran 
has any additional limitation of motion due to any of the 
factors noted in DeLuca by stating that the veteran 
experienced "no impairment" in range of motion of his jaw 
due to his service-connected TMJ syndrome, and although the 
Board relied on these examination results in its October 2005 
decision, pursuant to the Veterans Court's January 2007 
order, this claim must be remanded for another examination.  
On remand, the examination must include complete range of 
motion studies of the temporomandibular joint (TMJ) and an 
opinion as to whether the veteran has any additional 
limitation of motion in the jaw due to any of the factors 
noted in DeLuca.  See also 38 C.F.R. §§ 4.40, 4.45 (2006).  

In a February 2007 letter, the veteran's representative 
requested that the Board remand the veteran's claim for an 
initial rating in excess of 10 percent for TMJ syndrome in 
order to obtain additional private and VA treatment records 
dated subsequent to the Board's October 2005 decision.  Any 
additional relevant VA or private treatment records that may 
be available must be secured.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Regarding the question of the veteran not receiving notice of 
the Dingess requirements prior to the decision that is the 
subject of this appeal, VA can cure this defect in timing by 
providing such notice followed by readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The Veterans Court has held that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).   See also Sanders v. Nicholson, -- 
F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for TMJ syndrome since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Schedule the veteran for a dental 
examination to determine the current 
severity of his service-connected TMJ 
syndrome.  The claims file should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims file was reviewed.  

The examination must include complete 
range of motion studies of the 
temporomandibular joint (TMJ) and the 
examiner is requested to report whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran 
has any additional limitation of motion of 
the TMJ due to pain or flare-ups of pain, 
supported by objective findings, and 
whether there is any such additional 
limitation of motion due to excess 
weakness, fatigability, incoordination, or 
any other relevant symptoms or signs 
attributable to the veteran's TMJ 
syndrome.  Any additional limitation of 
motion should be reported in millimeters. 

Any other indicated studies and tests 
should be performed.

4.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to an initial rating in excess of 
10 percent for temporomandibular joint 
(TMJ) syndrome.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide the veteran 
an opportunity to respond.  The SSOC 
should reflect a readjudication decision 
to cure any timing of notification defect.  
An SSOC that complies with applicable due 
process and notification requirements 
constitutes a readjudication decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

